CHILTON, C. J. —
The county can be charged only with such expenses as are authorized by law; and unless there is some statute which authorized the judge of the Circuit Court to direct the sheriff to provide carriages to convey the grand jurors to the jail, for the purpose of inspecting it, the expense thus incurred cannot be recovered out of the county. We have been cited to no statute, and have been able to find none, which makes it thus chargeable. The grand jurors receive a per diem compensation, which is supposed to be adequate, and which must be considered as extending to all the services required of them by law. That the Commissioners’ Court has .allowed such items for many years past, serves to show, perhaps, a commendable liberality, but does not fix upon the •county a liability where none otherwise exists by law.
*461The amount in this case is quite small, it is true ; but to allow it would establish a precedent which might reach far beyond the case at bar, and tend to squander the public funds.
The Circuit Court did right in refusing to give judgment for it, and its judgment is affirmed.